                                                             HLfTO
                                                                 coui^
                                                                 DIV.
           IN THE UNITED STATES DISTRICT COURiOffloaW;?;?            g. pg
                THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION       CLERK.   >       .
                                                    soToFsTofIgX             ■

UNITED STATES OF AMERICA,

V.                                       Case No.   CR418~258


TIMOTHY LANI6AN,

                Defendants




UNITED STATES OF AMERICA,

V.                                       Case No.   CR419-069


GILBERT BASALDUA, ET AL,

                Defendant.




UNITED STATES OF AMERICA,

V.                                       Case No.   CR419-152


EUGENE BROWN,

                Defendant




                              ORDER


     Steven H. Lee, counsel of record for the United States of

America in the above-styled cases, has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however.
cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this jtZ^ day of January 2020.

                              HONORABLE WILlflAM T. MOORE, JR
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
